United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1557
                                   ___________

Secretary of Labor,                     *
                                        *
             Respondent,                *
                                        * Petition for Review of
      v.                                * an Order of the Occupational
                                        * Safety and Health Administration.
United States Postal Service;           *
                                        *       [UNPUBLISHED]
             Respondent,                *
                                        *
Debbie R. Tipler,                       *
                                        *
             Petitioner.                *
                                   ___________

                           Submitted: August 27, 2001
                               Filed: August 31, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      Petitioner Debbie R. Tipler seeks review of an Occupational Safety and Health
Review Commission order approving a settlement agreement entered into between the
Secretary of Labor and the United States Postal Service, Tipler’s employer.

      Having carefully reviewed Tipler’s petition and the Secretary of Labor’s
response, we decide that the order approving the settlement agreement was entered
pursuant to 29 U.S.C. § 659(a) from which there is no basis for judicial review. See
29 U.S.C. §§ 659, 660. Accordingly, we grant respondents’ motion to dismiss and
deny all other pending motions.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-